RABINOWITZ, Chief Justice,
concurring.
I concur in the court’s holdings regarding jurisdiction as well as the majority’s further conclusion that the superior court erred in terminating SJ.’s parental rights because the origins of the same arose out of a criminal relationship with the child’s natural mother. On the other hand, I think it of critical importance to emphasize that on remand it remains open to L.T. and to S.J., Jr. through his guardian ad litem to demonstrate to the superior court that no parental rights ever attached in S.J. In this regard I am of the view that the theory advanced by Justice Burke in his dissent has considerable merit. I also think it important that the courts of Alaska neither recognize nor enforce parental rights in the circumstance where they have been obtained in an egregious manner.